Citation Nr: 1022778	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision which, in part, 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection claim 
for a back disability had not been received.


FINDINGS OF FACT

1.  An unappealed August 1972 rating decision denied service 
connection for a back disorder.  

2.  Evidence received since the August 1972 rating decision 
is not duplicative of evidence previously considered but does 
not relate to an unestablished fact needed to substantiate 
the claim and thereby does not raise a reasonable possibility 
of substantiating the underlying claim for service connection 
for a back disability.  


CONCLUSIONS OF LAW

1.  The August 1972 rating action that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received 
sufficient to reopen the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) 
requires that, prior to the adjudication of a petition to 
reopen a previously denied service connection claim, the 
veteran be given notice of the elements of service 
connection, the elements of new and material evidence, and 
the reasons for the prior denial.  

In addition, the Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C.A. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  Id.  

Here, prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2005 fully satisfied these new and 
material and service connection notice provisions.  Also, a 
March 2006 letter informed the Veteran of the assignment of 
the degree of disability and an effective date-if his new 
and material and underlying service connection claims were 
granted.  Although the March 2006 letter was not sent prior 
to initial adjudication of the Veteran's claim, this timely 
error was cured by the RO's subsequent readjudication of the 
issue on appeal and issuance of a supplemental statement of 
the case in June 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Furthermore, the Board concludes that VA's duty to assist has 
been satisfied.  The Veteran's service treatment records and 
VA medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  At no time during the current appeal has the 
Veteran referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his appeal.

VA need not conduct an examination with respect to a new and 
material claim because the duty to assist under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

Analysis

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement of service 
connection for a back disorder was denied August 1972 because 
the file contained no competent evidence of a diagnosed back 
disability.  Service treatment records showed treatment for 
back pain following an in-service automobile accident.  
Although at the Veteran complained of continued back pain at 
the separation examination, a physical evaluation completed 
at that time showed normal findings.  Also, at a July 1972 VA 
examination, the examiner could not find residuals of a back 
disorder, and VA treatment records did not include evidence 
showing a diagnosis of a back disorder.  

Since the August 1972 decision, the Veteran submitted 
additional evidence to include treatment records and lay 
statements regarding his back disorder.  Private treatment 
records dated in September 1989 indicate that the Veteran 
complained of neck pain following a July 1989 motor vehicle 
accident.  A July 1989 computerized axial tomography (CT) 
scan was performed on his cervical spine with no significant 
findings.  He was diagnosed with a cervical muscle spasm.  

An October 2004 CT scan of the chest and abdomen showed a 
small renal cyst and a slight expansion of the marrow space 
involving the anterior left 7th rib.  There were no 
complaints of back pain or diagnosis of any low back 
disorder.  A February 2005 letter from a private physician 
indicates that X-ray findings show mild degenerative changes 
of the cervical vertebrae and mild degenerative disk disease.  

A March 2005 VA spine examination diagnosed cervical strain.  
Cervical spine X-rays were normal.  No complaints of back 
problems were made, and, thus, no examination of the 
Veteran's mid-, or low-, back was conducted at that time.  

Finally, a September 2005 letter from the Veteran's private 
treating physician discussed his cervical strain, left 
shoulder disability, and rib disorder.  Indeed, an 
examination conducted at that time showed that the Veteran 
had full range of motion of his lumbar spine and no 
significant tenderness.  No low back pathology was shown or 
diagnosed.  

The Veteran's February 2006 substantive appeal indicates that 
his back goes out on him every other month which causes 
soreness and tenderness.  The Veteran explained that the 
September 2005 private physician's finding of a normal lower 
back indicated the Veteran's condition at that time.  He 
provided that, while he was not experiencing a flare-up of 
his back symptoms at that time, simple bending or twisting 
could cause back pain.  A March 2006 statement provides that 
he has experienced this back pain for 35 years and that the 
proof of his injuries is in his service treatment records.  

The Board finds that the Veteran is competent to report on 
what comes through his senses, e.g. that he experienced 
severe back pain after the in-service car accident and that 
he current experiences back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran 
is competent to report what comes to him through his senses, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  This evidence does not show that the 
Veteran suffers from a back disorder and thus does not 
substantiate his appeal.  

The Veteran also submitted statements dated in May 2005 from 
his mother, wife, and co-worker who all indicated that the 
Veteran suffers from back pain.  They also provided that he 
was involved in an in-service automobile accident and opined 
that it was this accident which caused his back disorder.  
Again, these individuals can attest to what they see; 
however, they cannot diagnose or offer an opinion as to the 
Veteran's etiology as there is no showing that they are 
medically trained.  Id.  As such, these statements do no show 
that the Veteran suffers from a back disorder and cannot 
substantiate his appeal.  

As previously noted herein, the RO denied the Veteran's claim 
for service connection for a back disorder in August 1972 
because it found no evidence establishing a diagnosis for 
this disorder.  Since then, new evidence has been received.  
However, while new, the evidence is not material as it does 
not tend to establish that the Veteran has been diagnosed 
with a back disorder.  The evidence does not relate to an 
unestablished fact needed to substantiate the claim and 
thereby does not raise a reasonable possibility of 
substantiating the underlying issue of entitlement to service 
connection for a back disability.  The petition to reopen the 
claim of service connection for a back disorder is denied.   
See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a back disorder is denied.  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


